DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kutto et al. (US 2016/0331204).
Regarding claim 1, Kutto et al. (hereafter “D1”) discloses a rack adjuster (height adjustment mechanism 17) for a dishwasher rack for raising and lowering a dishwasher basket (rack 16) in an up and down position, respectively, the rack adjuster comprising: a slider (locking strap 180) connected in a fixed engagement with the dishwasher basket: a base (arm 150) having two or more rollers (165, 166), the base slidably engaged with the slider; and a lock 
Regarding claim 2, D1 discloses wherein the slider (180) connects to the rack along a plurality of parallel clips (155-158, 184-189).
Regarding claim 3, D1 discloses wherein the slider (180) includes a latch (locking tabs 195, 196) that extends through the base (150), wherein the latch engages the lock to permit the slider to slide relative to the base ([0030]).
Regarding claim 4, D1 discloses wherein the lock (250, 251) is biased into a locking engagement with a portion of the base (150) when the rack adjuster is in the up position ([0032]).
Regarding claim 5, D1 discloses wherein the lock is released from the portion of the base by biasing a spring ([0032]; 460).
Regarding claim 6, D1 discloses wherein the lock comprises a pivotable handle (210) having an upper end and a lower end, the handle biased inward at a lower end ([0031]).
Regarding claim 9, D1 discloses wherein the rollers comprise at least one of a bearing and a wheel (wheels 165/166).
Regarding claim 10, D1 discloses comprising identical components for each of the right and left side of the dishwasher rack ([0024]).
Regarding claims 11-15, see the discussion in regards to claims 1-6, 9-10 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutto et al. (US 2016/0331204).
Regarding claim 7-8, D1 does not specifically disclose wherein the base further comprises two or more shafts for accommodating the rollers and a coupler positioned between the shaft and the roller.
OFFICIAL NOTICE is taken that it is well known in the art to provide roller wheels with shaft and coupler or bearing and it would have been obvious to one of ordinary skill in the art at the time of filing to provide such parts for the optimal functioning of the wheels in D1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK D HAWN/Primary Examiner, Art Unit 3631